In related actions to recover damages for wrongful death and pain and suffering, etc., Frankie & Johnnie’s Steakhouse and F & J Steaks Rye, LLC, doing business as Frankie & Johnnie’s Steakhouse, the defendants in action No. 2, appeal from an order of the Supreme Court, Kings County (Barasch, J.), dated April 30, 2004, which granted the motion of GMAC Leasing Corporation, a defendant in action No. 1, to consolidate the two actions.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the respondent’s motion to consolidate the two actions, where, as here, both actions involve common questions of law and fact, and the appellants failed to demonstrate that prejudice to a substantial right would result from consolidation (see CPLR 602 [a]; Corporate Interiors v Pappas, 297 AD2d 306 [2002]; I. Burack, Inc. v Rosner’s Supply Corp., 236 AD2d 518 [1997]; Flaherty v RCP Assoc., 208 AD2d 496, 498 [1994]; Zupich v Flushing Hosp. & Med. Ctr., 156 AD2d 677 [1989]). H. Miller, J.P, Schmidt, Ritter, Crane and Skelos, JJ., concur.